                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CALVIN JAMES,                                        )
                                                     )
                            Plaintiff,               )
                                                     )
                       v.                            )      No. 1:18-cv-01474-TWP-MPB
                                                     )
U.S. PAROLE COMMISSION,                              )
                                                     )
                            Defendant.               )


         Order Granting Motion to Dismiss and Directing Entry of Final Judgment

       This matter is before the Court on a Motion to Dismiss for lack of jurisdiction (Dkt. 20),

filed by Defendant U. S. Parole Commission (the “Commission”). Plaintiff Calvin James (“Mr.

James”), a federal inmate, brought this civil rights action against the Commission asserting that

the Commission violated his due process rights. The Court screened the complaint pursuant to 28

U.S.C. § 1915A(b) and dismissed all of his claims except a claim for injunctive relief. Dkt. 8. The

Commission seeks dismissal of the remaining claim asserting that Mr. James lacks standing to

bring it. For the following reasons, the motion to dismiss is granted.

                                         I. Standard of Review

       Standing is a question of subject matter jurisdiction, and therefore properly raised in a

motion pursuant to Federal Rule of Civil Procedure 12(b)(1). Laurens v. Volvo Cars of North

America, LLC, 868 F.3d 622, 624 (7th Cir. 2017); Am. Fed’n of Gov’t Employees, Local 2119 v.

Cohen, 171 F.3d 460, 465 (7th Cir. 1999) (“Obviously, if a plaintiff cannot establish standing to

sue, relief from this court is not possible, and dismissal under 12(b)(1) is the appropriate

disposition.”). When ruling on a Rule 12(b)(1) motion, the Court “‘must accept as true all material

allegations of the complaint, drawing all reasonable inferences therefrom in the plaintiff's favor,
unless standing is challenged as a factual matter.’” Laurens v. Volvo Cars of N. Am., LLC, 868

F.3d 622, 624-25 (7th Cir. 2017) (quoting Remijas v. Neiman Marcus Grp., LLC, 794 F.3d 688,

691 (7th Cir. 2015)). If the defendant raises a factual challenge to standing, the plaintiff must show

standing by a preponderance of the evidence. Id. (citing Kathrein v. City of Evanston, Ill., 636 F.3d

906, 914 (7th Cir. 2011)).

                             II. Factual and Procedural Background

        On July 31, 1980, Mr. James was sentenced “in the Southern District of Illinois to a term

of 14 years for the offense of Bank Robbery Using a Dangerous Weapon.” Dkt. 20-2, pg. 4. This

case arises out of Mr. James’s most recent parole, which was granted on April 24, 2017. Id. at 5.

On May 2, 2017, Mr. James violated a condition of his parole by refusing to participate in a drug

aftercare program. Id. at 4. On June 12, 2017, he violated another parole condition by moving to a

different residence without reporting his whereabouts to his parole officer within 48 hours. Id. And

on June 14, 2017, he violated a third parole condition by refusing to submit to a drug test. Id. On

June 19, 2017, Mr. James’s parole officer reported the violations to the Commission, and the

following day, it issued a warrant for Mr. James’s arrest. Id. at 3-4. He was arrested on September

25, 2017. Id. at 1.

        The Commission held a revocation hearing on December 14, 2017. Dkt. 20-3. Based upon

the evidence presented at that hearing, the Commission found that Mr. James had violated three of

his parole conditions and revoked his parole. Id. On February 1, 2018, the National Appeals Board

(the “Board”) received Mr. James’s appeal of its revocation decision. Id. at 4. On February 21,

2018, it issued a “Notice of Action on Appeal” affirming the Commission’s decision. Id. at 1.

        On May 14, 2018, Mr. James filed a Complaint in this Court alleging that the Commission

had violated his constitutional rights when it revoked his parole. Dkt. 1. He asked “to be reinstated
back on parole” as well as for money damages and other relief. Id. The Court screened his

complaint and determined it should be dismissed because the relief Mr. James was seeking—a

change in his parole status—could not be granted through a civil rights action, but that Mr. James

“may be able to file a petition for a writ of habeas corpus to seek this relief.” Dkt. 6. Mr. James

was provided with the opportunity to show cause why his complaint should not be dismissed. Id.

He responded by alleging that the Commission had taken too long after the revocation hearing to

issue its decision, and that the Board had never taken any action on his appeal. Dkt. 7. In light of

this response, the Court permitted Mr. James’s “claim for injunctive relief” for “the Commission

to justify why it has failed to answer [Mr. James’s] appeal” to proceed. Dkt. 8.

                                           III. Discussion

       The Commission seeks dismissal of Mr. James’s claims arguing that the Court does not

have subject matter jurisdiction over it because it cannot redress his alleged injury.

       The jurisdiction of the federal courts is limited to “cases” and “controversies.” U.S. Parole

Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). Standing is “an essential and unchanging part of

the case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992). Constitutional standing requires three elements: (1) an “injury in fact” (2) that is “fairly

traceable” to the defendant’s conduct and (3) redressable by way of judicial decision. Id. at 560-

61 (1992) (internal quotations and citations omitted). The burden rests on “[t]he party invoking

federal jurisdiction” to show he has met this requirement. Id. at 561. A plaintiff cannot show the

third requirement, that his injury is redressable, even if he has suffered a procedural irregularity,

“unless a concrete loss has been caused by that irregularity and could be rectified by a judicial

decision.” Cornucopia Inst. v. United States Dep’t of Agric., 884 F.3d 795, 797 (7th Cir. 2018).
         The Commission argues that Mr. James lacks standing because his claim is not redressable.

Mr. James’s challenge is, at its core, a challenge to the revocation of his parole. He has identified

no irregularity in the process for the parole revocation other than the alleged delay of the

Commission in reaching the revocation decision and the Board’s delay in ruling on the appeal.

Since the appeal has been decided, however, there is nothing left that this Court can address in this

civil rights case. In response to the motion to dismiss, Mr. James argues that he must be released

back on parole, but as the Court previously explained, the Court cannot make a ruling in this case

that would impact the fact or duration of his confinement. See Preiser v. Rodriguez, 411 U.S. 475,

499 (1973); Edwards v. Balisok, 520 U.S. 641, 648 (1997). In other words, the Court cannot order

that Mr. James be released back on parole in a civil action of this nature. Any direct challenge to

his confinement must be brought through a properly-filed petition for a writ of habeas corpus.

                                          IV. Conclusion

         For the foregoing reasons, Mr. James does not have standing to bring this case and the

Court does not have subject matter jurisdiction over it. Accordingly, the defendant’s motion to

dismiss, dkt. [20], is granted. Judgment dismissing this action for lack of jurisdiction shall now

issue.

         IT IS SO ORDERED.



Date: 3/14/2019
Distribution:

CALVIN JAMES
#00304-025
MARION - USP
MARION U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1000
MARION, IL 62959

Lara K. Langeneckert
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lara.langeneckert@usdoj.gov
